Opinion filed October 3, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00193-CV
                                    __________

                       CLAY D. SANDERS, Appellant
                                         V.
               ELIZABETH KARRICK ET AL., Appellees


                     On Appeal from the 259th District Court
                                 Jones County, Texas
                           Trial Court Cause No. 022183


                      MEMORANDUM OPINION
      Clay D. Sanders, Appellant, has filed two pro se notices of appeal in this
cause. In one, he purports to appeal from an August 9, 2012 order granting
defendant’s motion for summary judgment. In the other, Appellant states that he is
appealing from an August 5, 2013 order granting defendant’s motion for summary
judgment. We notified Appellant by letter dated September 16, 2013, that it did
not appear to this court that a final, appealable order had been entered by the trial
court, and we requested that Appellant file a response showing grounds to continue
this appeal. Appellant filed a response; however, he has not shown appropriate
grounds to continue.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). The clerk’s
record reflects that there was no summary judgment entered in 2012 and that the
summary judgment entered in this case on August 5, 2013, granted defendant
Elizabeth Karrick’s motion for summary judgment. The order granting Karrick’s
motion does not dispose of Appellant’s claims against any other defendant. The
record shows that at least one other defendant had been sued by Appellant. On
November 2, 2011, Appellant had filed an amended original petition in which he
added James Lane as a defendant. The record contains no judgment disposing of
or severing Appellant’s claims against Lane. Lane did not join in Karrick’s motion
for summary judgment in this cause, and the trial court’s order granting Karrick’s
motion for summary judgment does not purport to dispose of Appellant’s claims
against Lane. Nor does the trial court’s order appear to be final on its face. See
McNally v. Guevara, 52 S.W.3d 195 (Tex. 2001); Lehmann, 39 S.W.3d at 192–93.
Because no final, appealable order has been entered in this cause, we lack
jurisdiction and dismiss this appeal. See TEX. R. APP. P. 42.3.
      Accordingly, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


October 3, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          2